DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 8-13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,537,220 to Friemel et al. “Friemel”, in view of U.S. Patent Application Publication No. 2010/0172566 to “Goto”.

Regarding claims 1, 2, and 20, Friemel discloses a matrix array probe including a plurality of transducer elements arranged in an array with an elevation direction and an azimuth direction. Friemel discloses an ultrasonic imaging array with two independent interleaved linear subarrays occupying a common array face (Col. 2, lines 8-14), arranged as a 2-D array (Col. 4, lines 10-27; Fig. 1), which reads the transducer array having azimuth and elevation directions. 
Friemel discloses a controller circuit configured to control the matrix array probe to acquire ultrasound data along first and second two dimensional (2D) planes that are orthogonal relative to each other.  Friemel discloses wherein the matrix array is used to obtain two orthogonal B-mode images of a structure within the ROI (Abstract; "imaging planes", Fig. 6, Ref. 720 and 740). Friemel further discloses a processing system (Col. 16, lines 5-13; Fig. 15, Ref. 1504) that controls a control unit (Fig. 15, Ref 1506), that reads on a controller circuit. The processing system also includes various hardware and software components necessary for 
Further, Friemel discloses using the system to obtain images of the interior of the ventricular cavity (Col. 11, line 61 -Col. 12, line 5), by obtaining orthogonal images using the matrix array with orthogonal imaging planes (Ref. 720, 740; Col. 11, line 61 -Col. 12, line 5).  This reads on both the first and second imaging plane containing the anatomical structure.  
However, Friemel does not disclose analyzing the ultrasound data acquired along the second 2D plane to determine a symmetrical axis of an anatomical structure depicted in the ultrasound data acquired along the second 2D plane, wherein, after the symmetrical axis of the anatomical structure depicted in the ultrasound data acquired along the second 2D plane is determined, identifying when the anatomical structure is symmetric relative to the first 2D plane by comparing an orientation of the symmetrical axis to an axis representing the first 2D plane and to select ultrasound data acquired along the first 2D plane responsive to the anatomical structure being symmetric relative to the first 2D plane.  
Goto teaches in a similar field of endeavor of determining a median plane on volume data of a brain (Abstract), wherein the median plane is synonymous with the mid-sagittal plane.  As defined by Merriam-Webster, the mid sagittal plane or midsagittal plane is the median vertical longitudinal plane that divides a bilaterally symmetrical animal into right and left halves.  Therefore, detecting the midsagittal plane along a scan direction reads on determining a symmetrical axis of an anatomical structure (in this case the brain) in that direction.  
Goto teaches a median plane determination device (Ref. 550; Paragraph 0045) that determines a median plane (Fig. 5, Step S5, Paragraph 0071) by detecting the longitudinal cerebral fissure (Paragraph 0071) and determining the position (Paragraph 0077).  Goto further teaches determining a symmetrical axis of an anatomical structure (See Fig. 15B, YZ2 Plane) 
Goto further teaches wherein, after the symmetrical axis of the anatomical structure depicted in the imaging data acquired along the second 2D plane is determined (after determining (Fig. 5, Step S5, Paragraph 0071) the median plane (YZ2 Plane of Fig. 15B), identifying when the anatomical structure is symmetric relative to the first 2D plane by comparing an orientation of the symmetrical axis (Axis representing YZ2 plane in Fig. 15B) to an axis representing the first 2D plane (Axis representing YZ plane in Fig. 15B) [Examiner notes that Goto teaches determining an axis that represents the median plane which is symmetrical by definition as discussed above for the brain and comparing it to the Axis that represents the YZ plane as shown in Fig. 15B], and to select imaging data acquired along the first 2D plane (“slice setting”, Paragraph 0114) responsive to the anatomical structure being symmetric relative to the first 2D plane (See slice representing YZ4 plane representative of a set or selected slice in the YZ plane, Fig. 23).  The setting of the slice by the slice setting device further reads on automatically selected responsive to the symmetrical axis of the anatomical structure aligning with the axis representing the first 2D plane (“automatically set slice”, Paragraph 0050; Paragraph 0116).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Friemel's invention, wherein the processing system of Friemel determines a symmetrical axis of an anatomical structure depicted in the imaging data acquired along the second 2D plane, wherein, after the symmetrical axis of the anatomical structure depicted in the imaging data acquired along the second 2D plane is determined, identifying when the anatomical structure is symmetric relative to the first 2D plane by comparing an orientation of the symmetrical axis to an axis representing the first 2D plane and to select imaging data acquired along the first 2D plane responsive to the anatomical structure being symmetric relative to the first 2D plane, as taught by Goto, in order to Goto, Paragraph 0008) to provide a relative basis for setting the slices of a set of imaging data (Goto, Paragraph 0004).
Additionally, the combination of Friemel with the teachings of Goto would read on analyzing the ultrasound data acquired along the second 2D plane to determine a symmetrical axis of an anatomical structure depicted in the ultrasound data acquired along the second 2D plane, wherein, after the symmetrical axis of the anatomical structure depicted in the ultrasound data acquired along the second 2D plane is determined, identifying when the anatomical structure is symmetric relative to the first 2D plane by comparing an orientation of the symmetrical axis to an axis representing the first 2D plane and to select ultrasound data acquired along the first 2D plane responsive to the anatomical structure being symmetric relative to the first 2D plane, since the imaging data obtained by Friemel are ultrasound data acquired along first and second 2D planes.

	Regarding claim 4, the modifications of Friemel and Goto disclose all the features of claim 1 above.
Friemel further discloses the ultrasound imaging system comprising a display, wherein the controller circuit is configured to generate an ultrasound image based on the select ultrasound data. Friemel discloses a display ("display device", Col. 17, lines 38-46; Ref. 1570), for simultaneous displaying two orthogonal cross-sectional B-mode images of the region of interest, where the region of interest includes a body structure (Col. 3, lines 17-32).	

Regarding claim 8, the modifications of Friemel and Goto disclose all the features of claim 1 above.
	Goto further teaches wherein the controller circuit is configured to determine the symmetrical axis of the anatomical structure based on a shape of the anatomical structure (Paragraph 0056).  Goto teaches that the shape of the anatomical structure are optimized 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Friemel and Goto, wherein the controller circuit is configured to determine the symmetrical axis of the anatomical structure based on a shape of the anatomical structure, as further taught by Goto, in order to correctly extract the features/shape of the brain from the images when determining the median plane or symmetrical axis (Goto, Paragraph 0055).  

Regarding claim 9, the modifications of Friemel and Goto disclose all the features of claim 1 above.
As disclosed in the claim 1 rejection above, Goto teaches determining the median plane or symmetrical axis of the brain (anatomical structure) based on the position of the longitudinal cerebral fissure (Ref. 8c, Paragraph 0071), and comparing its position within the rest of the structure of the brain (see comparison in Figs 9B, 10B, with Ref. 8c, longitudinal cerebral fissure to Ref. 8b, the structure of the brain as a whole).  

Regarding claim 10, the modifications of Friemel and Goto disclose all the features of claim 1 above.
Friemel further discloses a matrix array probe ("2-D array", Col. 4, lines 10-27; Fig. 1) for ultrasound. Friemel further discloses where the region of interest includes a body structure, the invention also comprises a method in which the user moves the array to a plurality of positions and, at each position, traces a periphery of the body structure as displayed in a first one of the orthogonal cross-sectional B-mode images. (Col. 3, lines 17-32). The moving of the array to a plurality of positions read on a position of the matrix array probe is adjusted during the acquisition of the ultrasound data.

Regarding claim 11, the modifications of Friemel and Goto disclose all the features of claim 1 above.
As disclosed in claim 1, Goto teaches the first 2D plane presents a mid-sagittal plane of a patient.  Goto teaches the first 2D plane is a median plane, which is a synonymous term for a mid-sagittal plane (See claim 1 rejection above), of the brain of a subject (read as patient, Abstract).

Regarding claim 12, the modifications of Friemel and Goto disclose all the features of claim 1 above.
Friemel further discloses the ultrasound imaging system comprising a display, wherein the controller circuit is configured to generate a first and second ultrasound image of the ultrasound data of the first and second 2D planes, respectively.  Friemel discloses a display ("display device", Col. 17, lines 38-46; Ref. 1570), for simultaneous displaying two orthogonal cross-sectional B-mode images of the region of interest, where the region of interest includes a body structure (Col. 3, lines 17-32). The two orthogonal cross-sectional B-mode images of the region of interest reads on first and second ultrasound image of the ultrasound data of the first and second 2D planes, respectively.

Regarding claim 13, Friemel discloses a method for selecting a two dimensional (2D) scan plane (Col. 17, lines 28-37), a method comprising: acquiring, from a matrix array probe, ultrasound data along first and second 2D planes that are orthogonal relative to each other.  Friemel discloses an ultrasonic imaging array with two independent interleaved linear subarrays occupying a common array face (Col. 2, lines 8-14), arranged as a 2-D array (Col. 4, lines 10-27; Fig. 1), that is used to obtain two orthogonal B-mode images of a structure within the ROI 
However, Friemel does not disclose analyzing the ultrasound data acquired along the second 2D plane to determine a symmetrical axis of an anatomical structure depicted in the ultrasound data acquired along the second 2D plane, after the symmetrical axis of the anatomical structure depicted in the ultrasound data acquired along the second 2D plane is determined, identifying when the anatomical structure is symmetric relative to the first 2D plane by comparing an orientation of the symmetrical axis to an axis representing the first 2D plane; and selecting ultrasound data acquired along the first 2D plane responsive to the anatomical structure being symmetric relative to the first 2D plane.  
Goto teaches in a similar field of endeavor of determining a median plane on volume data of a brain (Abstract), wherein the median plane is synonymous with the mid-sagittal plane.  As defined by Merriam-Webster, the mid sagittal plane or midsagittal plane is the median vertical longitudinal plane that divides a bilaterally symmetrical animal into right and left halves.  Therefore, detecting the midsagittal plane along a scan direction reads on determining a symmetrical axis of an anatomical structure (in this case the brain) in that direction.  
Goto teaches a median plane determination device (Ref. 550; Paragraph 0045) that determines a median plane (Fig. 5, Step S5, Paragraph 0071) by detecting the longitudinal cerebral fissure (Paragraph 0071) and determining the position (Paragraph 0077).  Goto further teaches determining a symmetrical axis of an anatomical structure (See Fig. 15B, YZ2 Plane) depicted in the imaging data acquired along a second 2D plane (See. Fig. 15B, XY Plane or Axial section; Paragraphs 0073, 0074, 0089, 0090).  
Goto further teaches wherein, after the symmetrical axis of the anatomical structure depicted in the imaging data acquired along the second 2D plane is determined (after determining (Fig. 5, Step S5, Paragraph 0071) the median plane (YZ2 Plane of Fig. 15B), identifying when the anatomical structure is symmetric relative to the first 2D plane by Goto teaches determining an axis that represents the median plane which is symmetrical by definition as discussed above for the brain and comparing it to the Axis that represents the YZ plane as shown in Fig. 15B], and to select imaging data acquired along the first 2D plane (“slice setting”, Paragraph 0114) responsive to the anatomical structure being symmetric relative to the first 2D plane (See slice representing YZ4 plane representative of a set or selected slice in the YZ plane, Fig. 23).  The setting of the slice by the slice setting device further reads on automatically selected responsive to the symmetrical axis of the anatomical structure aligning with the axis representing the first 2D plane (“automatically set slice”, Paragraph 0050; Paragraph 0116).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Friemel's invention, wherein the processing method of Friemel determines a symmetrical axis of an anatomical structure depicted in the imaging data acquired along the second 2D plane, wherein, after the symmetrical axis of the anatomical structure depicted in the imaging data acquired along the second 2D plane is determined, identifying when the anatomical structure is symmetric relative to the first 2D plane by comparing an orientation of the symmetrical axis to an axis representing the first 2D plane and to select imaging data acquired along the first 2D plane responsive to the anatomical structure being symmetric relative to the first 2D plane, as taught by Goto, in order to accurately determine a median/mid-sagittal plane (Goto, Paragraph 0008) to provide a relative basis for setting the slices of a set of imaging data (Goto, Paragraph 0004).
Additionally, the combination of Friemel with the teachings of Goto would read on analyzing the ultrasound data acquired along the second 2D plane to determine a symmetrical axis of an anatomical structure depicted in the ultrasound data acquired along the second 2D plane, wherein, after the symmetrical axis of the anatomical structure depicted in the ultrasound Friemel are ultrasound data acquired along first and second 2D planes.

Regarding claim 15, the modifications of Friemel and Goto disclose all the features of claim 13, above.
Friemel further discloses generating an ultrasound image based on the ultrasound data that is selected, and displaying the ultrasound image on a display.  Friemel discloses a display ("display device", Col. 17, lines 38-46; Ref. 1570), that simultaneously displays two orthogonal cross-sectional B-mode images of the region of interest, where the region of interest includes a body structure (Col. 3, lines 17-32).

Regarding claim 18, the modifications of Friemel and Goto disclose all the features of claim 13 above.	
As disclosed in the claim 13 rejection above, Goto teaches determining the median plane or symmetrical axis of the brain (anatomical structure) based on the position of the longitudinal cerebral fissure (Ref. 8c, Paragraph 0071), and comparing its position within the rest of the structure of the brain (see comparison in Figs 9B, 10B, with Ref. 8c, longitudinal cerebral fissure to Ref. 8b, the structure of the brain as a whole).  

Regarding claim 19, the modifications of Friemel and Goto disclose all the features of claim 13 above.
Goto teaches determining the median plane or symmetrical axis of the brain (anatomical structure) based on the position of the longitudinal cerebral fissure (Ref. 8c, Paragraph 0071), and comparing its position within the rest of the structure of the brain (see comparison in Figs 9B, 10B, with Ref. 8c, longitudinal cerebral fissure to Ref. 8b, the structure of the brain as a whole).  

Claims 3, 14, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Friemel, in view of Goto, and further in view of U.S. Patent Application Publication No. 2013/0070069 to Hyde et al. “Hyde”.

Regarding claim 3, the modifications of Friemel and Goto disclose all the features of claim 1 above.
However, the modifications of Friemel and Goto do not disclose notifying a user responsive to the anatomical structure being symmetric relative to the first 2D plane.
Hyde teaches medical image processing for coregistration of medical images based on spatial relationships of a region of interest throughout a set of images (Abstract), wherein the images can be obtained by ultrasound (Paragraph 0197, 0201 ). Hyde teaches notifying the user when the anatomical structure is symmetric with the characteristic of interest. Hyde discloses wherein the system includes a communication circuit configured to provide a notification to at least one of humans, computers, or systems. The notification is indicative of the registration of the spatial relationship of the region of interest relative to the landmark subsurface feature of the mammalian body part (Paragraph 0216; Fig. 14, Ref. 468; Fig. 17, Ref. 734), wherein the spatial relationship reads on symmetry.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Friemel and Goto, to include notifying the user when the anatomical structure is symmetric with Hyde, in order to provide indication of the registration of the spatial relationship of the region of interest (Paragraph 0216).  Further, the inclusion of a notification based on spatial relationships in regards to a region of interest in a medical image is merely combining prior art elements according to known methods to yield predictable results (MPEP 2143).

Regarding claim 14, the modifications of Friemel and Goto disclose all the features of claim 13 above.
However, the modifications of Friemel and Goto do not disclose notifying a user responsive to the anatomical structure being symmetric relative to the first 2D plane.  
Hyde teaches the notifying a user responsive to the anatomical structure being symmetric relative to the first 2D plane (see claim 3 rejection above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Friemel and Goto, to notifying a user responsive to the anatomical structure being symmetric relative to the first 2D plane, as taught by Hyde, in order to provide indication of the registration of the spatial relationship of the region of interest (Paragraph 0216).  Further, the inclusion of a notification based on spatial relationships in regard to a region of interest in a medical image is merely combining prior art elements according to known methods to yield predictable results (MPEP 2143).

Regarding claim 22, the modifications of Friemel and Goto disclose all the features of claim 1 above
As disclosed in claim 1 above, Goto teaches determining the orientation of the symmetrical axis (such as YZ2 plane of Fig. 15B) and aligning with the axis representing the first 2D (YZ plane of Fig. 15b) (See claim 1 rejection above, and Paragraph 0088).  
Friemel and Goto does not disclose the controller circuit is configured to display a notification on a display device indicating that the anatomical structure is symmetric relative to the first 2D plane.   
Hyde teaches medical image processing for coregistration of medical images based on spatial relationships of a region of interest throughout a set of images (Abstract), wherein the images can be obtained by ultrasound (Paragraph 0197, 0201 ). Hyde teaches notifying the user when the anatomical structure is symmetric with the characteristic of interest. Hyde discloses wherein the system includes a communication circuit configured to provide a notification to at least one of humans, computers, or systems, wherein the communication of the communication circuit can be displayed on a screen (Paragraph 0255). The notification is indicative of the registration of the spatial relationship of the region of interest relative to the landmark subsurface feature of the mammalian body part (Paragraph 0216; Fig. 14, Ref. 468; Fig. 17, Ref. 734), wherein the spatial relationship reads on symmetry.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Friemel and Goto, to include notifying the user when the anatomical structure is symmetric with the characteristic of interest, as taught by Hyde, in order to provide indication of the registration of the spatial relationship of the region of interest (Paragraph 0216).  Further, the inclusion of a notification based on spatial relationships in regards to a region of interest in a medical image is merely combining prior art elements according to known methods to yield predictable results (MPEP 2143).
Therefore, the combination of Friemel, Goto, and Hyde would read on displaying a notification on a display device indicating that the anatomical structure is symmetric relative to the first 2D plane, since Hyde teachings would provide a notification that is displayed on a screen concerning the spatial relationships, which when applied to Friemel and Goto would indicate symmetry relative to the first 2D plane.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Friemel, in view of Goto, and further in view of U.S. Patent Application Publication No. 2018/0025255 to Poole et al. “Poole”.

Regarding claim 5, the modifications of Friemel and Goto disclose all the features of claim 1 above, including determining symmetry relative to the first 2D plane. 
However, the modifications of Friemel and Goto do not disclose wherein the controller circuit is configured to identify when the anatomical structure is symmetric based on a model generated from machine learning algorithms.  
Poole teaches in a similar field of endeavor of a medical image data processing apparatus that exams first and second imaging data using a classifier to detect relevant pathology (Paragraph 0018).  Further, Poole teaches wherein the imaging data can be from an ultrasound scanner (Paragraph 0023).    Poole discloses wherein the controller circuit is configured to identify when the anatomical structure is symmetric based on a model generated from machine learning algorithms concerning the characteristic of interest.  Poole discloses a CPU (Fig. 1, Ref. 22), that reads on a controller circuit, and contains alignment circuitry (Fig. 1, Ref. 24) and training circuitry (Fig. 1, Ref. 26) that generates a model through symmetry alignment from a body atlas (Fig. 5; Paragraph 0054, Paragraph 0072-73) and classification learning (Fig. 6; Paragraph 0062, 0065), wherein the classification learning is a convolutional neural network, or can be other types of neural network or a random decision forest (Paragraph 0128), this reads on a machine learning algorithm as disclosed by the specification of the instant application (Paragraph 0045).  The model generated by the learning algorithm is then applied to a novel data set to determine alignment or symmetry and also to detect for anatomical anomalies (Paragraph 0137-0140).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Friemel and Goto, wherein the controller circuit is configured to identify when the anatomical structure is symmetric based on a model generated from machine learning algorithms concerning the characteristic of interest, as taught by Poole, in order to detect symmetry and align the imaging data so that the region of interest is symmetrical to aid in the analysis of the region of interest to detect for anomalies since a normal patient, in the absence of pathology or anomalies, would have similar mirror images with respect to the symmetrical plane (Poole, Paragraph 0021).

Regarding claim 16, the modifications of Friemel and Goto disclose all the features of claim 13 above. 
However, the modifications of Friemel and Goto do not disclose wherein the identifying operation is based on a model generated from machine learning algorithms.
Poole teaches wherein the identifying operation is based on a model generated from machine learning algorithms (see claim 5 rejection above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Friemel and Goto, wherein the identifying operation is based on a model generated from machine learning algorithms, as taught by Poole, in order to detect symmetry and align the imaging data so that the region of interest is symmetrical to aid in the analysis of the region of interest to detect for anomalies since a normal patient, in the absence of pathology or anomalies, would have similar mirror images with respect to the symmetrical plane (Poole, Paragraph 0021).

Claims 6, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Friemel, in view of Goto, and further in view of U.S. Patent No. 6464642 to “Kawagishi”.

Regarding claims 6 and 7, the modifications of Friemel and Goto disclose all the features of claim 1 above.
However, the modifications of Friemel and Goto do not disclose wherein the controller circuit is configured to continually acquire ultrasound data along the first and second 2D planes while the matrix array probe is adjusted by a user, and wherein the adjustment of the matrix array probe is based on instructions received from the user interface.  
Kawagishi teaches an ultrasonic diagnostic system with a 2D array probe that generates and displays 3D regions of interest from 2D images (Abstract).  Kawagishi teaches wherein the controller circuit is configured to continually acquire (“continuous wave (CW) imaging”, Col. 6, lines 27-34) ultrasound data along the first and second 2D planes while the matrix array probe is adjusted by a user, and wherein the adjustment of the matrix array probe is based on instructions received from the user interface.  
Kawagishi teaches an input device, such as a joystick (Ref. 13a) that is operated by a user for setting or changing ultrasonic beam transmitting and receiving conditions (Col. 5, lines 33-44) while the operator is watching a display monitor (Col. 6, lines 44-53), which read on a user adjusting a user interface that sends instructions to the ultrasound system to change ultrasonic beam transmitting and receiving conditions.  Additionally, the operator watching the display monitor during operation reads on the monitor providing feedback or instructions. Further, Kawagishi teaches the transmitting and receiving conditions can be the positions of the three orthogonal imaging planes as illustrated in Figs. 4a-4c, which can be changed through controlling the plane position change means for changing a position of the plane so as to include the region of interest (ROI) (Col. 2, lines 1-4).  Kawagishi further teaches wherein the ultrasound can be operated in continuous wave (CW) mode (Col. 2, lines 5-9), wherein the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Friemel and Goto, wherein the controller circuit is configured to continually acquire ultrasound data along the first and second 2D planes while the matrix array probe is adjusted by a user, and wherein the adjustment of the matrix array probe is based on instructions received from the user interface, as taught by Kawagishi, in order to be able to adjust the positions of the image planes in real time, such as an angular correction, in order to keep a region of interest within the image planes (Kawagishi, Col. 7, line 65 – Col. 8, line 3).  

Regarding claim 17, the modifications of Friemel and Goto disclose all the features of claim 13 above.
However, the modifications of Friemel and Goto do not disclose displaying instructions on a user interface for adjusting the matrix array probe.  
Kawagishi teaches displaying instructions on a user interface for adjusting the matrix array probe (see claims 6 and 7 rejection above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Friemel and Goto, wherein the method includes displaying instructions on a user interface for adjusting the matrix array probe, as taught by Kawagishi, in order to be able to adjust the positions of the image planes in real time, such as an angular correction, in order to keep a region of interest within the image planes (Kawagishi, Col. 7, line 65 – Col. 8, line 3).  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Friemel, in view of Goto, and further in view of U.S. Patent Application Publication No. 2013/0072797 to “Lee”.

Regarding claim 21, the modifications of Friemel and Goto disclose all the features of claim 1 above.
However, the modifications of Friemel and Goto do not disclose wherein the controller circuit is further configured to concurrently display the symmetrical axis of the anatomical structure and the axis representing the first 2D plane on a display device as the matrix array probe acquires ultrasound data along the first and second 2D planes to indicate to a user the orientation of the symmetrical axis to the axis representing the first 2D plane.
Lee teaches concurrently display the symmetrical axis of the anatomical structure and the axis representing the first 2D plane on a display device as the matrix array probe acquires ultrasound data along the first and second 2D planes to indicate to a user the orientation of the symmetrical axis to the axis representing the first 2D plane (See. Fig. 7).  Lee teaches in a top view obtained by a 3D ultrasound, the system may display the top view on a screen (Paragraph 0035), where the screen may display an ellipse template corresponding to the fetus head in the image data (Paragraph 0077).  As can be seen in Fig. 7, a cross hair is displayed to indicate the symmetry of the top view.  Further, in Fig. 7, a bounding box can be displayed.  The vertical edge of the bounding box would read on the axis of the first 2D plane, since it is orthogonal to the direction of the top view.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system as described by Friemel and Goto, wherein the controller circuit is further configured to concurrently display the symmetrical axis of the anatomical structure and the axis representing the first 2D plane on a display device as the matrix array probe acquires ultrasound data along the first and second 2D Lee, in order to adjust the acquired images of the sagittal plane so that symmetry axis aligns with a major axis of the image (Lee, Paragraph 0083).

Response to Arguments
Applicant's arguments with respect to claims 1-22, filed on 10/05/2020, have been fully considered but they are not persuasive. More specifically, applicant argues for independent claim 1, that the combination of prior art Friemel and Goto does not teach all the elements required by Applicant’s independent claim 1 (Page 6 of Arguments).  Applicant contends that the combination of Friemel and Goto does not teach:
"the controller circuit being configured to analyze the ultrasound data acquired along the second 2D plane to determine a symmetrical axis of an anatomical structure depicted in the ultrasound data acquired along the second 2D plane" and 

wherein the, "controller circuit is configured to identify when the anatomical structure is symmetric relative to the first 2D plane by comparing an orientation of the symmetrical axis to an axis representing the first 2D plane." (Page 7 of arguments).

The examiner respectfully disagrees.  As disclosed in the previous office action and repeated above, Goto teaches Goto teaches a median plane determination device (Goto, Fig. 1, Ref. 550; Paragraph 0045), which reads on a controller circuit since it is part of the controller (Goto, Fig. 1, Ref. 5) that determines a median plane (Fig. 5, Step S5, Paragraph 0071) by detecting the longitudinal cerebral fissure (Paragraph 0071) and determining the position (Paragraph 0077).  The median plane is synonymous with the mid-sagittal, which as defined by Merriam-Webster, is the median vertical longitudinal plane that divides a bilaterally symmetrical animal into right and left halves.  Therefore using broadest reasonable interpretation, detecting the midsagittal plane along a scan direction reads on determining a symmetrical axis of an anatomical structure in that direction.  As required by the claim, Goto teaches the median plane determination device determines a symmetrical axis of an anatomical structure (See Fig. 15B, 
Goto further teaches determining an axis that represents the median plane which is symmetrical by definition as discussed above for the brain and comparing it to the Axis that represents the YZ plane as shown in Fig. 15B, and to select imaging data acquired along the first 2D plane (“slice setting”, Paragraph 0114) responsive to the anatomical structure being symmetric relative to the first 2D plane (See slice representing YZ4 plane representative of a set or selected slice in the YZ plane, Fig. 23).  The setting of the slice by the slice setting device further reads on automatically selected responsive to the symmetrical axis of the anatomical structure aligning with the axis representing the first 2D plane (“automatically set slice”, Paragraph 0050; Paragraph 0116).
Although Goto uses magnetic resonance imaging to acquire the imaging data, the median plane determination process is performed on processed image data of the prescan (See Goto, Fig. 2, where the prescan raw MRI data is acquired in step S1, then reconstructed (i.e. processed) into volume data, see step S2, before the median plane determination process is conducted in step S5).  Therefore, it would be obvious to one of ordinary skill in the art that the median plane determination processes could be applied to volume data of the brain from other imaging modalities.  
Additionally, prior art Friemel is used to disclose the acquisition of ultrasound imaging data (images, Col. 11, line 61 -Col. 12, line 5, by obtaining orthogonal images using a 2-D array ultrasound transducer probe, Col. 4, lines 10-27, with orthogonal imaging planes, Ref. 720, 740; Col. 11, line 61 - Col. 12, line 5).  Friemel further discloses the ultrasound system can be used to obtain data in the form of 3D data sets (Col. 12, lines 50-54).  Therefore, the combination of Friemel and Goto, would use the data obtained by the ultrasound system of Friemel, and use the symmetry processing of Goto, and would read on the claim limitations highlighted above.


    PNG
    media_image1.png
    483
    708
    media_image1.png
    Greyscale

If Applicant intended to acquire only a first 2D plane, and a second 2D plane that are orthogonal to each other, the examiner suggests amending the claim language to read “acquiring ultrasound data of a first 2D plane and a second 2D plane, wherein the first 2D plane is orthogonal to the second 2D plane”.
Applicant argues Goto does not teach comparing an orientation of the symmetrical axis to an axis representing the first 2D plane (Page 8 of arguments).  The examiner respectfully disagrees.  As disclosed previously and above, Goto teaches comparing the axis representing 
Applicant argues that Applicant's claim 1 requires that the controller circuit is configured to identify when the anatomical structure is symmetric relative to the first 2D plane (Page 11 of arguments).  As discussed above, Goto teaches comparing the median plane axis with the axis representing the first 2D plane (YZ Plane) as viewed in a second 2D plane (XY Plane) (See Fig. 15) and identify when the anatomical structure is symmetric relative to the first 2D plane (when the symmetrical axis represented by the YZ2 plane is rotated counterclockwise by angle Φxy2, as seen in Fig. 15B). 
Applicant argues that the combination of Friemel do not disclose selecting ultrasound data acquiring along the first 2D plane responsive to the anatomical structure being symmetric relative to the first 2D (Page 11 of arguments).   The examiner disagrees.  Goto teaches setting slices (which is interpreted as selecting planes) in the first 2D plane (YZ plane) with respect to the anatomical feature lying in the median plane (which reads as the symmetrical axis) (See Goto, “automatically set slice”, Paragraph 0050; Paragraph 0116).
Additionally, Applicant argues throughout that the claims are directed to real-time imaging:
“Applicant's claim 1 is specifically suited to a real-time modality such as ultrasound imaging.” (Page 11 of Arguments),
Applicant's claim 1 is specific to a real-time modality like ultrasound imaging” (Page 12 of Arguments).
However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., real-time imaging) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner suggests applicant amend that the symmetrical determination is determined in real-time, as the data is acquired.  This would overcome prior art to Goto, since the determining as disclosed by Goto is performed on processed volume data, which cannot occur in real-time.
For the above reasons, the 35 U.S.C. 103 rejection remain for claim 1.  Applicant uses the same reasoning in arguing the 35 U.S.C. 103 rejections for independent claims 13 and 20 (See Pages 12-14 of Arguments), and therefore the 35 U.S.C. 103 rejections for independent claims 13 and 20 also remain.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/            Examiner, Art Unit 3793         

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793